McNULTY, Judge.
Appellant seeks review of the denial of his motion filed pursuant to CrPR 1.850, 33 F.S.A. We affirm.
Appellant’s motion is a ten-page handwritten document alleging several grounds for relief, including one small paragraph as follows:
“ * * * the defendant * * * told Assistant Public Defender * * * on the day of the defendant [sic] conviction, * * * that he the defendant wanted to appeal his Case and Assistant Public Defender, * * * told the Defendant that he, Assistant Public Defender * * would take care of the appeal * * * the Defendant have [sic] never talked to, or received any information concerning the appeal for the Defendant * * ”
None of the grounds relied upon form a sufficient predicate for relief under the aforesaid Rule 1.850, so the order denying said motion was proper. But the ground suggested in the quoted paragraph above, i. e., that appellant was wrongfully deprived *249of an orderly appeal, may be urged on a petition for habeas corpus.1
Accordingly, we pursue the course followed by our sister court in Jackson v. State, supra, and affirm without prejudice to the right of the appellant to file a petition for habeas corpus in this court, alleging sufficient grounds to warrant a full appellate review.
Affirmed.
HOBSON, C. J., and PIERCE, J., concur.

. See Baggett v. Wainwright (Fla.1969), 229 So.2d 239; and Jackson v. State (Fla.App.4th 1969), 227 So.2d 354.